Exhibit 10.2

SECOND AMENDMENT TO FORBEARANCE AGREEMENT,

TENTH AMENDMENT TO CREDIT AGREEMENT, FIFTH

AMENDMENT TO AMENDED AND RESTATED ADDENDUM

TO CREDIT AGREEMENT AND THIRD AMENDMENT TO SECURITY AGREEMENT

THIS SECOND AMENDMENT TO FORBEARANCE AGREEMENT, TENTH AMENDMENT TO CREDIT
AGREEMENT, FIFTH AMENDMENT TO AMENDED AND RESTATED ADDENDUM TO CREDIT AGREEMENT
AND THIRD AMENDMENT TO SECURITY AGREEMENT (this “Amendment”) is dated as of
July 1, 2019, by and among (A) Fred’s, Inc., a Tennessee corporation (“Parent”);
(B) the Subsidiaries of Parent identified on the signature pages hereto as
Borrowers (each of such Subsidiaries, together with Parent, jointly and
severally, “Borrowers” and, each, a “Borrower”); (C) the Subsidiaries of Parent
identified as Guarantors on the signature pages hereto (each of such
Subsidiaries, jointly and severally, “Guarantors” and, each, a “Guarantor”;
Guarantors, together with Borrowers, jointly and severally, “Loan Parties” and,
each, a “Loan Party”); (D) the Lenders party to the Credit Agreement (as defined
below); (E) the Co-Collateral Agents party to the Credit Agreement (as defined
below); and (F) Regions Bank, an Alabama bank, in its capacity as administrative
agent for Lenders, LC Issuers and other Secured Parties (as defined in the
Credit Agreement) (in such capacity, “Administrative Agent”).

Recitals:

Loan Parties, Lenders, Swingline Lender, LC Issuers, Co-Collateral Agents and
Administrative Agent have entered into that certain Credit Agreement dated as of
April 9, 2015 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”).

Loan Parties, Lenders, Administrative Agent, and certain other parties have
entered into that certain Amended and Restated Addendum to Credit Agreement
dated as of January 27, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Addendum”).

Loan Parties and Administrative Agent have entered into that certain Security
Agreement dated as of April 9, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Security Agreement”).

Loan Parties, Lenders, Co-Collateral Agents, Administrative Agent and certain
other parties are parties to that certain Forbearance Agreement, Eighth
Amendment to Credit Agreement and Fourth Amendment to Amended and Restated
Addendum to Credit Agreement dated May 15, 2019 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Forbearance
Agreement”).

Loan Parties have failed to receive (and deliver copies thereof to
Administrative Agent) one or more signed, binding and bona fide commitment
letters for a Refinancing Transaction (as such term is defined in the
Forbearance Agreement) on or before June 21, 2019, and, as a result thereof,
Loan Parties failed to satisfy the Forbearance Condition set forth in Section
(4)(m)(iv) of the Forbearance Agreement (the “Forbearance Condition Breach”).

Notwithstanding the existence of the Forbearance Condition Breach, Loan Parties
have requested that (a) Lenders make a Revolving Loan, as more fully set forth
below, in an amount that exceeds the Borrowing Base on the date of funding in
order to enable Loan Parties to pay certain trade payables incurred by Loan
Parties in the Ordinary Course of Business, and (b) reduce the Aggregate
Revolving Commitments to reflect the reduced Borrowing Base as a result of the
Liquidation Transactions, and, in each case, Lenders are willing to do so on the
terms and conditions set forth below.



--------------------------------------------------------------------------------

Statement of Agreement:

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Loan Parties, Administrative Agent,
Co-Collateral Agents and Lenders hereby covenant and agree as follows:

SECTION 1.    Definitions; Rules of Construction. Unless otherwise specifically
defined herein, each capitalized term used herein (and in the recitals above)
that is defined in the Credit Agreement shall have the meaning assigned to such
term in the Credit Agreement, including capitalized terms that pursuant to
Section 1.3 of the Credit Agreement are defined by reference to their
definitions in the UCC. Each reference to “hereof,” “hereunder,” “herein,” and
“hereby” and each other similar reference and each reference to “this Agreement”
and each other similar reference contained in the Forbearance Agreement, the
Credit Agreement, the Addendum, and the Security Agreement shall from and after
the date hereof refer to the Forbearance Agreement, the Credit Agreement, the
Addendum, and the Security Agreement respectively, as amended hereby.

SECTION 2.    Amendments to Forbearance Agreement.

(a)    New Definitions. Section 1(a) of the Forbearance Agreement is hereby
amended by adding the following new definitions of “Second Amendment” and
“Second Amendment Date” in proper alphabetical order:

“Second Amendment” shall mean that certain Second Amendment to Forbearance
Agreement, Tenth Amendment to Credit Agreement, Fifth Amendment to Amended and
Restated Addendum to Credit Agreement and Third Amendment to Security Agreement
dated the Second Amendment Date by and among Loan Parties, Administrative Agent,
Co-Collateral Agents and Lenders.

“Second Amendment Date” shall mean July 1, 2019.

(b)    Amendment to Section 7. Section 7(c) of the Forbearance Agreement is
hereby amended by deleting such subsection and by substituting the following in
lieu thereof:

(c)    Reduction of Aggregate Revolving Commitments. The Aggregate Revolving
Commitments were reduced from $210,000,000 to $150,000,000 effective as of the
Eighth Amendment Effective Date, further reduced from $150,000,000 to
$125,000,000 effective as of June 15, 2019, and further reduced from
$125,000,000 to $115,000,000 effective as of June 17, 2019, and shall be further
reduced from $115,000,000 to $97,500,000 effective as of the Second Amendment
Date, and further reduced from $97,500,000 to $91,000,000 effective as of
July 13, 2019, with each Lender’s share of any such reduction effective after
the Eighth Amendment Effective Date in an amount equal to such Lender’s Pro Rata
Share of the Aggregate Revolving Commitments multiplied by the amount of such
reduction. Borrowers agree to execute and deliver amended and restated Revolving
Notes and Swingline Notes to evidence each such reduction, promptly upon request
of Administrative Agent or the applicable Lender from time to time.

 

- 2 -



--------------------------------------------------------------------------------

(c)    Amendment to Section 15. Section 15 of the Forbearance Agreement is
hereby amended by inserting the following new sentence immediately following the
end of the last sentence of such Section:

It is acknowledged and agreed that as a result of the Forbearance Condition
Breach (as defined in the Second Amendment), Bank of America, N.A., in its
capacity as a Co-Collateral Agent, and Regions Bank, in its capacities as
Administrative Agent and as a Co-Collateral Agent, are not required to release
any Reserves in existence as of the date of this Agreement as contemplated
above, notwithstanding the Loan Parties’ delivery (whether or not after the
Second Amendment Date) of one or more signed, binding and bona fide commitment
letters for a Refinancing Transaction pursuant to, and as more fully set forth
in, Section 31.

(d)    New Sections. The Forbearance Agreement is hereby amended by adding new
Sections 30 and 31 as follows:

30.    Special Advances. Loan Parties acknowledge and agree that they have
requested Lenders to fund a Revolving Loan on or about the Second Amendment Date
in the amount of $10,290,411.00 for the purpose of making the payments
specifically identified in writing by Loan Parties to Administrative Agent and
Co-Collateral Agents as part of the Cash Flow Forecast as in effect on the
Second Amendment Date and related daily budget; the funding of the requested
Revolving Loan would cause the Aggregate Revolving Obligations to exceed the
Borrowing Base (as defined in the Addendum) after giving effect to the Second
Amendment by an amount equal to $12,269,714.00, and, if funded by Lenders, such
Revolving Loan would constitute an Overadvance (as defined in the Addendum)
(such requested Overadvance, the “Specified Overadvance”); without limiting the
discretion of the Lenders set forth in Section 7(a) above (including as a result
of the expiration of the Forbearance Period as more fully set forth in Section 7
of the Second Amendment), Lenders have no obligation to honor any request for
any Revolving Loan, including the Specified Overadvance, but may do so in their
discretion; to induce Lenders to fund the Specified Overadvance, Loan Parties
are willing to provide Secured Parties with the additional Collateral referred
to in Sections 5 and 8 of the Second Amendment; and, in exchange for such
additional Collateral (Liens on which are to be granted concurrently with the
funding of the requested Specified Overadvance), Lenders are willing to, and
shall, fund the requested Specified Overadvance (a “Special Advance”) on all of
the terms and conditions contained in the Credit Amendment and the Forbearance
Agreement. The principal amount of the Special Advance and all interest accrued
thereon shall constitute a part of the Obligations and shall be secured by all
of the Collateral, but, notwithstanding anything to the contrary contained in
any of the Loan Documents, shall be deemed the last of the Revolving Loans to be
repaid until Payment in Full of all Obligations. If Lenders, in their
discretion, elect to honor any request for an Overadvance after the Second
Amendment Date, each such Overadvance shall be deemed to constitute a “Special
Advance” and shall be deemed added to each prior Special Advance made by Lenders
(including the initial Special Advance made on or about the Second Amendment
Date). The books and records of Administrative Agent related to the Revolving
Loans and other Obligations may account for each Special Advance and its
repayment pursuant to this Section 30, but the failure of any such books and
records to reflect any such Special Advances or terms of repayment shall not
override or otherwise affect any of the provisions of this Section 30. Nothing
contained herein shall affect the ability of Administrative Agent or any
Co-Collateral Agent to adjust the Borrowing Base, determine Availability, and
apply collections to the Obligations in their discretion.

31.    Delivery of Commitment Papers. Notwithstanding the existence of the
Forbearance Condition Breach (as defined in the Second Amendment), and without
waiving the Forbearance Condition Breach (as defined in the Second Amendment) as
in

 

- 3 -



--------------------------------------------------------------------------------

existence on the Second Amendment Date, Loan Parties shall continue diligently
to pursue (and deliver copies thereof to Administrative Agent) one or more
signed, binding and bona fide commitment letters for a Refinancing Transaction,
which commitment letters shall have conditionality that is limited and that are
otherwise in form and substance satisfactory to Administrative Agent and each
Co-Collateral Agent in their respective discretion (it being understood that all
draft commitment letters delivered to Administrative Agent and each
Co-Collateral Agent on or before the Second Amendment Date do not have
conditionality that is limited and are not otherwise in form and substance
satisfactory to Administrative Agent and each Co-Collateral Agent).

SECTION 3.    Amendments to Credit Agreement.

(a)    Amendment to Existing Definition. Section 1.1 of the Credit Agreement is
hereby amended by deleting the following definition therein in its entirety and
by substituting the following in lieu thereof:

“Aggregate Revolving Commitments” shall mean, collectively, the Revolving
Commitments of all Lenders. As of July 1, 2019, the amount of the Aggregate
Revolving Commitments is $97,500,000; provided, that the Aggregate Revolving
Commitments shall be permanently reduced on July 13, 2019, from $97,500,000 to
$91,000,000, which reductions in the Aggregate Revolving Commitments shall be
applied to reduce the Revolving Commitments of each Lender on a ratable basis in
accordance with its Pro Rata Share of the Aggregate Revolving Commitments
(immediately prior to giving effect to any such reduction). Effective as of the
date of such reduction in the Aggregate Revolving Commitments, Schedule 1 shall
be deemed to be automatically amended to reflect such reduction.

(b)    Amendment to Schedules. Schedule 1 to the Credit Agreement (Commitments)
is hereby amended by deleting such schedule and substituting in lieu thereof
Schedule 1 to this Amendment.

SECTION 4.    Amendment to Addendum. Section 7 of the Addendum is hereby amended
by deleting the last paragraph of such section in its entirety and by
substituting the following in lieu thereof

In addition to the foregoing, no later than 2:00 p.m. on each Business Day,
commencing July 2, 2019, Borrowers shall deliver to Administrative Agent an
update to the most recent monthly Borrowing Base Certificate with respect to
Borrowers’ Inventory prepared as of the close of business on the immediately
preceding calendar day substantially in the form of a Borrowing Base Certificate
or in such other form as may be acceptable to Administrative Agent from time to
time in its discretion (such Borrowing Base Certificate, as so updated, shall,
for all purposes under this Addendum and the other Loan Documents, constitute
the most recently delivered Borrowing Base Certificate hereunder).

SECTION 5.    Additional Collateral.

(a)    Each Loan Party hereby acknowledges, ratifies, restates and affirms to
Administrative Agent, each Co-Collateral Agent, each Lender, and each other
Secured Party such Loan Party’s grant of a continuing security interest in and
Lien on, and hereby grants (to the extent that such Loan Party has not
previously granted a security interest in and Lien on such Collateral pursuant
to the Security Agreement) a security interest in and Lien on, all of the
Collateral in favor of Administrative Agent, for the benefit of Secured Parties,
as security for the Obligations. Loan Parties hereby acknowledge, confirm and
agree (i)

 

- 4 -



--------------------------------------------------------------------------------

that the Security Documents and any and all Collateral previously pledged to
Administrative Agent, for the benefit of Secured Parties, pursuant thereto,
shall continue to secure all applicable Obligations of Loan Parties at any time
and from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Amendment, and
(ii) nothing herein shall nor is it intended to (A) constitute a novation or
accord and satisfaction with respect to the Loan Documents or (B) operate as a
waiver of any right, power or remedy of Administrative Agent, any Co-Collateral
Agent, any Lender or any other Secured Party under any Loan Document.

(b)    From and after the Second Amendment Date, for good and valuable
consideration, including Lenders’ agreement to fund the initial Special Advance
and subject to the terms hereof, the Collateral under (and as defined in) the
Security Agreement shall be deemed to include, and the Security Agreement shall
be deemed amended so that the term Collateral includes, all of the following
types and items of Property of each Loan Party, whether now owned or hereafter
created, acquired or arising, and wherever located, to the extent that such Loan
Party has not previously granted a security interest therein pursuant to the
Security Agreement, and to secure the full and final payment and performance of
all Obligations, and each Loan Party hereby grants to Administrative Agent, for
the benefit of Secured Parties, a continuing security interest and Lien upon all
such Property, as follows:

(i)     all Accounts, including all Pharmacy Receivables, all Credit Card
Receivables, and other accounts and receivables, whether constituting Accounts
or General Intangibles;

(ii)    all Chattel Paper, including Electronic Chattel Paper;

(iii)    all Commercial Tort Claims, including those set forth in Schedule 2 to
this Amendment;

(iv)    all Deposit Accounts, all Securities Accounts and all Commodity
Accounts, together with all cash, Instruments, Commodity Contracts, and other
amounts and other Property at any time on deposit therein, credited thereto or
evidenced thereby;

(v)    all Documents;

(vi)    all General Intangibles, including all Payment Intangibles, Intellectual
Property, Pharmacy Scripts, and related customer lists;

(vii)    all Goods, including all Inventory, Equipment, and all Fixtures;

(viii)    all Instruments;

(ix)    all Investment Property, including the Equity Interests described on
Schedule 3 to this Amendment;

(x)    all Letter-of-Credit Rights;

(xi)    all Supporting Obligations;

(xii)    all cash proceeds received by a Loan Party or any of its Subsidiaries
not in the Ordinary Course of Business (other than from the issuance of Equity
Interests, the incurrence of Debt, the disposition of Collateral or any insured
casualty loss), including, without limitation, (i) foreign, United States, state
or local tax refunds, (ii) pension plan reversions, (iii) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, (iv) condemnation awards (and payments in lieu thereof), (v) indemnity
payments and (vi) any adjustment received in connection with any purchase price
in respect of an Acquisition;

 

- 5 -



--------------------------------------------------------------------------------

(xiii)    all money, cash, Cash Investments and other Property at any time in
the possession of, or under the control of, Administrative Agent, a Lender or
another Secured Party, or a bailee, agent, correspondent or Affiliate of
Administrative Agent, a Lender, or another Secured Party, including any Cash
Collateral;

(xiv)    all Accessions to, substitutions for, and all replacements, products,
and cash and non-cash Proceeds of any of the foregoing, including Proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage, or destruction of any Collateral

(xv)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs, and computer records) pertaining to the
foregoing; and

(xvi)     to the extent not set forth above, all other personal property of such
Loan Party.

SECTION 6.    Agreement Regarding Additional Real Estate Collateral. In addition
to the requirements of Sections 8 and 9 regarding the Distribution Center
located at 2815 GA Highway 257, Dublin, Georgia 31021 (the “Dublin DC”),
promptly (and in any event within two (2) Business Days) after Administrative
Agent’s or any Co-Collateral Agent’s request therefor, each Loan Party agrees,
at its own expense, to deliver to Administrative Agent the following with
respect to any owned or leased Real Estate of such Loan Party:

(a)    a mortgage, deed of trust, or deed to secure debt pursuant to which such
Loan Party grants to Administrative Agent, for the benefit of Secured Parties,
Liens upon such Real Estate as security for the Obligations (a “Mortgage”),

(b)    if required by Administrative Agent or such Co-Collateral Agent, a
mortgagee title insurance policy or unconditional commitment therefor in
American Land Title Association (“ALTA”) format, issued by one or more
nationally recognized title insurance companies (“title companies”),
satisfactory to Administrative Agent or such Co-Collateral Agent (a “Title
Policy”) with respect to such Real Estate, in an amount not less than the fair
market value of such Real Estate, together with (A) a title report issued by a
title company satisfactory to Administrative Agent or such Co-Collateral Agent
with respect thereto, and copies of all recorded documents listed as exceptions
to title or otherwise referred to therein, and (B) evidence satisfactory to
Administrative Agent or such Co-Collateral Agent that Borrowers have paid to the
title company or to the appropriate Governmental Authority all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgage for such Real Estate in the appropriate real estate records;

(c)    if required by Administrative Agent or such Co-Collateral Agent,
assignments of leases, estoppel letters, attornment agreements, consents,
waivers, and releases with respect to other Persons having an interest in such
Real Estate;

(d)    if required by Administrative Agent or such Co-Collateral Agent, a
current, as-built survey in ALTA format of such Real Estate, containing a
metes-and-bounds property description (or other form of description requested or
approved by Administrative Agent) certified by a registered and licensed land
surveyor acceptable to Administrative Agent or such Co-Collateral Agent;

 

- 6 -



--------------------------------------------------------------------------------

(e)    if required by Administrative Agent or such Co-Collateral Agent, a
current Qualified Appraisal of such Real Estate;

(f)    if required by Administrative Agent or such Co-Collateral Agent, an
environmental assessment regarding such Real Estate, prepared by environmental
engineers acceptable to Administrative Agent, and accompanied by such reports,
certificates, studies, or data as Administrative Agent or such Co-Collateral
Agent may require in regard thereto, or, if permitted by Administrative Agent or
such Co-Collateral Agent, environmental insurance pursuant to a policy, and
issued by an underwriter, acceptable to Administrative Agent or such
Co-Collateral Agent;

(g)    if required by Administrative Agent or such Co-Collateral Agent, a
Fixture Filing;

(h)    if required by Administrative Agent or such Co-Collateral Agent, an
opinion from counsel licensed to practice in the jurisdiction in which such Real
Estate is located, addressing, among other things, the enforceability of such
Mortgage and the attachment and perfection of Administrative Agent’s Lien in and
to such Real Estate;

(i)    if required by Administrative Agent or such Co-Collateral Agent, and to
the extent not otherwise contained herein, an agreement of a Credit Party to
indemnify Administrative Agent and Lenders from liability under Environmental
Laws with respect to, and covering, such Real Estate; and

(j)    such other documents, instruments, or agreements as Administrative Agent
or such Co-Collateral Agent may require with respect to such Real Estate or such
Mortgage;

provided, that, in no event shall Administrative Agent or any Co-Collateral
Agent be entitled to require delivery of any the foregoing with respect to
(x) the Memphis Property prior to July 5, 2019 or (y) any Real Estate listed on
Schedule 4 to this Amendment so long as there is a valid and binding sale
contract with respect to such Real Estate that has not been terminated in
accordance with its terms; provided, further, that no Mortgage shall be
executed, delivered or recorded in regard to any Real Estate unless and until
each Lender has completed all flood insurance due diligence with respect to such
Real Estate or waived any such due diligence, and in connection therewith, but
without limitation thereof, executed flood hazard determinations and a flood
zone certification (together with notice to Parent regarding such flood zone
certification) in regard to such Real Estate and to the extent that any thereof
is located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards that participates in the National
Flood Insurance Program, evidence of flood insurance, in an amount determined to
be adequate by Administrative Agent and each Co-Collateral Agent, naming
Administrative Agent as mortgagee in regard thereto, together with such other
documentation and coverages, each in compliance with the Flood Disaster
Protection Act of 1973, as amended, including all requirements imposed relative
thereto by the National Flood Insurance Program and other Applicable Laws, all
of which shall be satisfactory in form and substance to Administrative Agent and
each Lender.

SECTION 7.    No Waiver of Forbearance Condition Breach. The entry of
Administrative Agent, Co-Collateral Agents, and Lenders into this Amendment
shall not constitute a waiver of the Forbearance Condition Breach, and, as a
result of the Forbearance Condition Breach, the Forbearance Termination Date has
occurred and the Forbearance Period has ended; as a result thereof, each of

 

- 7 -



--------------------------------------------------------------------------------

Administrative Agent, each Co-Collateral Agent and each Lender may elect, at any
time and without further notice to or demand upon any Loan Party, terminate
Administrative Agent’s, each Co-Collateral Agent’s and each Lender’s agreement
to forbear as set forth in Section 3 of the Forbearance Agreement, and
Administrative Agent, each Co-Collateral Agent and each Lender shall thereupon
have and may exercise from time to time all of the remedies available to such
Secured Party under the Loan Documents and Applicable Law as a consequence of an
Event of Default, without further notice to or demand upon any Loan Party or any
other Person, and any such continued forbearance is optional and revocable in
Administrative Agent’s, any Co-Collateral Agent’s or any Lender’s respective
discretion at any time.

SECTION 8.    Conditions Precedent. This Amendment shall become effective only
upon satisfaction of the following conditions precedent, as determined by
Administrative Agent in its discretion:

(a)    Administrative Agent shall have received this Amendment, duly executed
and delivered by Loan Parties, Co-Collateral Agents and Lenders;

(b)    Administrative Agent shall have received a deed to secure debt pursuant
to which Parent grants to Administrative Agent a Lien on the Dublin DC as
security for the Obligations, including any assignment of leases and rents,
security agreement and Fixture Filing included as part thereof, duly executed
and delivered by Parent, which shall be in form and substance acceptable to
Co-Collateral Agents;

(c)    Administrative Agent shall have received amended and restated Revolving
Notes to reflect the reduced Revolving Commitments of Lenders as contemplated
hereby, duly executed and delivered by Borrowers;

(d)    Administrative Agent shall have received an update to the most recent
monthly Borrowing Base Certificate with respect to Borrowers’ Inventory prepared
as of the close of business on June 28, 2019 substantially in the form of a
Borrowing Base Certificate or in such other form as may be acceptable to
Administrative Agent in its discretion;

(e)    Administrative Agent shall have received payment of (i) any fees due and
payable to Administrative Agent, any Co-Collateral Agent or any Lender pursuant
to the Credit Agreement, this Amendment or any fee letter executed and delivered
in connection therewith or herewith, and (ii) all costs and expenses incurred by
Administrative Agent, any Co-Collateral Agent or any Lender in connection with
this Amendment, including the preparation, negotiation and execution of this
Amendment and all accrued costs and expenses of consultants and financial
advisors employed or retained by Administrative Agent, any Co-Collateral Agent
or any Lender in connection with the negotiation of this Amendment;

(f)    Administrative Agent shall have received a certificate of a duly
authorized officer of each Loan Party, certifying that an attached copy of
resolutions authorizing execution and delivery of this Amendment and the Loan
Documents contemplated hereby is true and complete, and that such resolutions
are in full force and effect, were duly adopted by the appropriate governing
body, have not been amended, modified, or revoked, and constitute all
resolutions adopted with respect to this Amendment and the transactions
contemplated hereby; and

(g)    Administrative Agent shall have received all other documents,
instruments, certificates and agreements (if any) as Administrative Agent shall
have reasonably requested in connection with the foregoing, each in form and
substance reasonably satisfactory to Administrative Agent.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 9.    Conditions Subsequent. Promptly (and in any event within (x) two
(2) Business Days, with respect to clauses (a) and (b) below, and (y) nine (9)
days, with respect to clause (c) below) after the date hereof, Parent agrees, at
its own expense, to satisfy (or cause to be satisfied) the following conditions
subsequent, as determined by Administrative Agent in its discretion:

(a)    Administrative Agent shall have received confirmation from each Lender
that such Lender has completed all flood insurance due diligence with respect to
the Dublin DC, which may include executed flood hazard determinations and a
flood zone certification (together with notice to Parent regarding such flood
zone certification) in regard to the Dublin DC, all of which shall be
satisfactory in form and substance to Administrative Agent and each Lender;

(b)    To the extent that any portion of the Dublin DC is located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards that participates in the National Flood Insurance Program,
Administrative Agent shall have received evidence of flood insurance, in an
amount determined to be adequate by each Co-Collateral Agent, naming
Administrative Agent as mortgagee in regard thereto, together with such other
documentation and coverages, each in compliance with the Flood Disaster
Protection Act of 1973, as amended, including all requirements imposed relative
thereto by the National Flood Insurance Program, and other Applicable Laws, all
of which shall be satisfactory in form and substance to Administrative Agent and
each Lender; and

(c)    Administrative Agent shall have received confirmation from each
Co-Collateral Agent that such Co-Collateral Agent has received evidence from
Loan Parties, satisfactory to such Co-Collateral Agent in its discretion, that
Parent has good, marketable and insurable fee simple title to the Dublin DC.

SECTION 10.    Acknowledgement and Stipulations by Loan Parties. Each Loan Party
acknowledges, stipulates and agrees that (a) as of the close of business on
June 27, 2019, the aggregate principal balance of Revolving Loans totaled
$55,930,757.26, exclusive of costs and attorneys’ fees chargeable to Borrowers
under the Loan Documents, and the LC Obligations totaled $8,607,225.00; (b) all
of the Obligations are absolutely due and owing by Loan Parties to
Administrative Agent, each Co-Collateral Agent, each Lender and each other
Secured Party without any defense, deduction, offset or counterclaim (and, to
the extent any Loan Party had any defense, deduction, offset or counterclaim on
the date hereof, the same is hereby waived); (c) the Loan Documents executed by
such Loan Party are legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their terms; (d) the
security interests and other Liens granted by such Loan Party to Administrative
Agent (for the benefit of the Secured Parties) in the Collateral are duly
perfected, first priority security interests and Liens; (e) each of the recitals
contained at the beginning of this Amendment is true and correct; and (f) prior
to executing this Amendment, such Loan Party consulted with and had the benefit
of advice of legal counsel of its own selection and such Loan Party has relied
upon the advice of such counsel and in no part upon any representation of
Administrative Agent, any Co-Collateral Agent, any Lender or any other Secured
Party concerning the legal effects of this Amendment or any provision hereof.
Further, each Loan Party represents and warrants that no breach of the
Forbearance Conditions (as such term is defined in the Forbearance Agreement)
has occurred prior to the date hereof other than the Forbearance Condition
Breach.

SECTION 11.    Miscellaneous Terms.

(a)    Loan Document. For avoidance of doubt, the parties hereto hereby
acknowledge and agree that this Amendment is a Loan Document.

 

- 9 -



--------------------------------------------------------------------------------

(b)    Effect of Amendment. All amendments set forth herein shall become
effective as of the date on which all of the conditions precedent set forth in
Section 8 hereof are satisfied (the “Effective Date”). Except as otherwise may
be set forth expressly hereinabove, all terms of the Credit Agreement, the
Forbearance Agreement, and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of Loan Parties. Except to the extent otherwise
expressly set forth herein, the amendments set forth herein shall have
prospective application only from and after the Effective Date.

(c)    No Novation or Mutual Departure. Loan Parties expressly acknowledge and
agree that (i) there has not been, and this Amendment does not constitute or
establish, a novation with respect to the Forbearance Agreement, the Credit
Agreement, the Addendum, the Security Agreement, or any of the other Loan
Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the limited amendments contained
in Sections 2, 3, 4 and 5 above, and (ii) nothing in this Amendment shall affect
or limit Administrative Agent’s, Co-Collateral Agents’ or Lenders’ right to
demand payment of liabilities owing from Loan Parties to Administrative Agent,
Co-Collateral Agents or Lenders under, or to demand strict performance of the
terms, provisions and conditions of, the Credit Agreement, the Forbearance
Agreement, the Credit Agreement, the Addendum, the Security Agreement, and the
other Loan Documents, to exercise any and all rights, powers, and remedies under
the Credit Agreement, the Forbearance Agreement, the Credit Agreement, the
Addendum, the Security Agreement, or the other Loan Documents or at law or in
equity, or to do any and all of the foregoing, immediately at any time after the
breach of a Forbearance Condition (as such term is defined in the Forbearance
Agreement), other than with respect to the agreements set forth in Section 30 of
the Forbearance Agreement, as amended by this Amendment.

(d)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.

(e)    Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile, telecopy, or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability, or binding effect of this Amendment.

(f)    Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.

(g)    Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the amendments and other agreements among the parties hereto
evidenced hereby.

(h)    Further Assurances. Each Loan Party agrees to take, at such Loan Party’s
expense, such further actions as Administrative Agent shall request from time to
time to evidence the amendments and other agreements set forth herein and the
transactions contemplated hereby.

 

- 10 -



--------------------------------------------------------------------------------

(i)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE
THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE
OF GEORGIA (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

(j)    Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(k)    Breach of Amendment. This Amendment shall be part of the Forbearance
Agreement and a breach of any representation, warranty or covenant herein shall
constitute a breach of the Forbearance Condition set forth in Section 4(a) of
the Forbearance Agreement.

(l)    Release of Claims. To induce Administrative Agent, each Co-Collateral
Agent and each Lender to enter into this Amendment, each Loan Party, for itself
and on behalf of such Loan Party’s officers, directors, subsidiaries, successors
and assigns (collectively with each Loan Party, collectively, “Releasors” and,
each individually, a “Releasor”) hereby (i) RELEASES, ACQUITS AND FOREVER
DISCHARGES Administrative Agent, each Lender, each Co-Collateral Agent and each
other Secured Party, and all officers, directors, agents, employees, successors
and assigns of Administrative Agent, each Lender, each Co-Collateral Agent and
each other Secured Party, from any and all liabilities, claims, demands, actions
or causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Releasor now has or ever had against Administrative Agent, any Lender,
any Co-Collateral Agent or any other Secured Party arising under or in
connection with any of the Loan Documents or otherwise and (ii) covenants and
agrees not to institute or cause to be instituted or continue prosecution of any
suit or other form of action or proceeding of any kind or nature whatsoever
against Administrative Agent, any Lender, any Co-Collateral Agent or any other
Secured Party, or any officer, director, agent, employee, successor or assign of
Administrative Agent, any Lender, any Co-Collateral Agent or any other Secured
Party, by reason of or in connection with any of the foregoing liabilities,
claims, demands, actions or causes of action. Each Loan Party represents and
warrants to Administrative Agent and each Lender that such Loan Party has not
transferred or assigned to any Person any claim that such Loan Party ever had or
claimed to have against Administrative Agent, any Lender, any Co-Collateral
Agent or any other Secured Party.

[Remainder of page intentionally left blank; signatures appear on the following
pages]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be duly
executed and delivered under seal by its duly authorized officer or other
representative as of the day and year first above written.

 

BORROWERS: FRED’S, INC., a Tennessee corporation, as “Borrower Agent” and a
“Borrower” By:  

/s/ Ritwik Chatterjee

Name:  

Ritwik Chatterjee

Title:  

Chief Financial Officer

[CORPORATE SEAL] FRED’S STORES OF TENNESSEE, INC., a Delaware corporation, as a
“Borrower” By:  

/s/ Ritwik Chatterjee

Name:  

Ritwik Chatterjee

Title:  

Chief Financial Officer

[CORPORATE SEAL] NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation,
as a “Borrower” By:      

/s/ Ritwik Chatterjee

Name:  

Ritwik Chatterjee

Title:  

Chief Financial Officer

[CORPORATE SEAL] REEVES-SAIN DRUG STORE, INC., a Tennessee corporation, as a
“Borrower” By:      

/s/ Ritwik Chatterjee

Name:  

Ritwik Chatterjee

Title:  

Chief Financial Officer

[CORPORATE SEAL]

[Signatures continue on following pages.]

 

Second Amendment to Forbearance Agreement, Tenth Amendment to Credit Agreement,
Fifth Amendment to Amended and Restated Addendum to Credit Agreement and Third
Amendment to Security Agreement (Fred’s)



--------------------------------------------------------------------------------

GUARANTOR: 505 N. MAIN OPP, LLC,
a Delaware limited liability company, as a “Guarantor”

By:  

/s/ Ritwik Chatterjee

Name:  

Ritwik Chatterjee

Title:  

Chief Financial Officer

[SEAL]

[Signatures continue on following pages.]

 

Second Amendment to Forbearance Agreement, Tenth Amendment to Credit Agreement,
Fifth Amendment to Amended and Restated Addendum to Credit Agreement and Third
Amendment to Security Agreement (Fred’s)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

REGIONS BANK, as “Administrative Agent”

By:  

/s/ Gene Wilson

Name:   Gene Wilson Title:   Managing Director CO-COLLATERAL AGENTS: REGIONS
BANK, as a “Co-Collateral Agent” By:  

/s/ Gene Wilson

Name:   Gene Wilson Title:   Managing Director

[Signatures continue on following page.]

 

Second Amendment to Forbearance Agreement, Tenth Amendment to Credit Agreement,
Fifth Amendment to Amended and Restated Addendum to Credit Agreement and Third
Amendment to Security Agreement (Fred’s)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a “Co-Collateral Agent” By:  

/s/ Betsy Ratto

Name:  

Betsy Ratto

Title:  

Managing Director

[Signatures continue on following page.]

 

Second Amendment to Forbearance Agreement, Tenth Amendment to Credit Agreement,
Fifth Amendment to Amended and Restated Addendum to Credit Agreement and Third
Amendment to Security Agreement (Fred’s)



--------------------------------------------------------------------------------

LENDERS: REGIONS BANK By:  

/s/ Gene Wilson

Name:   Gene Wilson Title:   Managing Director

[Signatures continue on following page.]

 

Second Amendment to Forbearance Agreement, Tenth Amendment to Credit Agreement,
Fifth Amendment to Amended and Restated Addendum to Credit Agreement and Third
Amendment to Security Agreement (Fred’s)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Betsy Ratto

Name:  

Betsy Ratto

Title:  

Managing Director

 

Second Amendment to Forbearance Agreement, Tenth Amendment to Credit Agreement,
Fifth Amendment to Amended and Restated Addendum to Credit Agreement and Third
Amendment to Security Agreement (Fred’s)



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Revolving Commitment  

Regions Bank

   $ 48,750,000.00  

Bank of America, N.A.

   $ 48,750,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

SCHEDULE 3

Investment Property

Securities Accounts

None.

Securities

Fred’s, Inc.

 

Name and Address of Securities Issuer:

  Metlife Trust Interests Type of Equity Interest Evidenced by Such Securities:
  Shares held at Computershare (transfer agent for Metlife) Certificated or
Uncertificated:   If Certificated, Certificate Numbers, and Number of Shares or
Other Type of Equity Interest Evidenced by Such Certificates:  

 

Name and Address of Securities Issuer:

  Fred’s Stores of Tennessee, Inc., a Delaware corporation Type of Equity
Interest Evidenced by Such Securities:   Common Stock Certificated or
Uncertificated:   Certificated If Certificated, Certificate Numbers, and Number
of Shares or Other Type of Equity Interest Evidenced by Such Certificates:  
Replacement Stock Certificate for 1,641 shares of Common Stock, $0.001 par value
per share

 

Name and Address of Securities Issuer:

  National Equipment Management and Leasing, Inc., a Tennessee corporation Type
of Equity Interest Evidenced by Such Securities:   Common Stock Certificated or
Uncertificated:   If Certificated, Certificate Numbers, and Number of Shares or
Other Type of Equity Interest Evidenced by Such Certificates:  

Fred’s Stores of Tennessee, Inc.

 

Name and Address of Securities Issuer:

  Reeves-Sain Drug Store, Inc., a Tennessee corporation Type of Equity Interest
Evidenced by Such Securities:   Common Stock Certificated or Uncertificated:  
Certificated If Certificated, Certificate Numbers, and Number of Shares or Other
Type of Equity Interest Evidenced by Such Certificates:   Stock Certificate
No. 5 for 500 shares of Common Stock, no par value per share



--------------------------------------------------------------------------------

Name and Address of Securities Issuer:

  National Pharmaceutical Network, Inc., a Florida corporation Type of Equity
Interest Evidenced by Such Securities:   Common Stock Certificated or
Uncertificated:   If Certificated, Certificate Numbers, and Number of Shares or
Other Type of Equity Interest Evidenced by Such Certificates:  

 

Name and Address of Securities Issuer:

  Summit Properties-Jacksboro, LLC, an Arkansas limited liability company Type
of Equity Interest Evidenced by Such Securities:   Membership Interests
Certificated or Uncertificated:   Uncertificated If Certificated, Certificate
Numbers, and Number of Shares or Other Type of Equity Interest Evidenced by Such
Certificates:  

 

Name and Address of Securities Issuer:

  Summit Properties-Bridgeport, LLC, an Arkansas limited liability company Type
of Equity Interest Evidenced by Such Securities:   Membership Interests
Certificated or Uncertificated:   Uncertificated If Certificated, Certificate
Numbers, and Number of Shares or Other Type of Equity Interest Evidenced by Such
Certificates:  

 

Name and Address of Securities Issuer:

  505 N. Main, LLC, a Delaware limited liability company Type of Equity Interest
Evidenced by Such Securities:   Membership Interests Certificated or
Uncertificated:   Uncertificated If Certificated, Certificate Numbers, and
Number of Shares or Other Type of Equity Interest Evidenced by Such
Certificates:  

Commodity Accounts

None.

Promissory Notes, Evidences of Indebtedness, and Other Instruments

None.

Leases, Security Agreements, and Other Chattel Paper

None.



--------------------------------------------------------------------------------

SCHEDULE 4

Real Estate

 

1.

   2308 S CARAWAY RD    JONESBORO      AR        72401  

2.

   700 E CHEROKEE ST    WAGONER      OK        74467  

3.

   2415 FAIRVIEW BLVD    FAIRVIEW      TN        37062  

4.

   605 S JACKSON ST    STARKVILLE      MS        39759  

5.

   475 HIGHWAY 6 E    BATESVILLE      MS        38606  

6.

   2227 N WASHINGTON ST    FORREST CITY      AR        72335  

7.

   218 S WHITWORTH AVE    BROOKHAVEN      MS        39601  

8.

   801 TURKEY CREEK TRL    BRIDGEPORT      TX        76426  

9.

   618 N MAIN ST    JACKSBORO      TX        76458  